Reasons for allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          Claims 1-6 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, YOSHIKAWA et al. (U.S. Pub No. 2013/0082038 A1).  YOSHIKAWA directed toward a method of detecting a condensing spot position in a laser beam processing apparatus, including: a detection position setting step of setting a plurality of Z-axis directional positions in a range from a starting point to an ending point of detection positions into which the condenser is positioned; a laser beam processed groove forming step of sequentially positioning the condenser into the detection positions in the range from the starting point to the ending point, performing a predetermined interval indexing feeding by operating indexing feeding means each time the detection position for the condenser is changed, and forming a laser beam processed groove of a predetermined length in the plate-shaped body at each of the detection positions for the condenser; and a laser beam processed groove imaging step of imaging the laser beam processed grooves formed in the plate-shaped body by imaging means.  YOSHIKAWA alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-6 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MD N HAQUE/Primary Examiner, Art Unit 2487